Case 2:16-cv-06794-AB-JC Document 335 Filed 04/23/20 Page 1of2 Page ID #:26887

 

 

 

 

 

 

 

 

 

CLERK, U. Oe sé COURT
4/23/2020 04/20/2020
CENTRAL DISTRICT OF CALIFORNIA
py: CB _pepury Michael Friedlander
Honorable André Birotte Jr.
350 West First Street Redacted

Los Angeles, CA 90012

Subject: Objection to the Settlement in Clifton Marshall, et al. v. Northrop Grumman
Corp., et al, Case No. 16-6794.

Your Honor,

The Net Settlement Amountis $12,375,000 minus Attorneys’ Fees $4,125,000,
minus $450,000 litigation costs, minus $150,000 ($25,000 * 6) six Class
Representatives cost. Therefore, Net Settlement Amount is: $7,650,000.

There are over 102,000 Class Members in this Settlement Agreement. Best-case
scenario payment for each class member will be $7,650,000/102,000 = $75 per
payee. Moreover, per Settlement: “No amount shall be distributed to a Class
Member that is five dollars ($5.00) or less.”

With all the respect, only the lawyers are benefiting from this Class Action
Settlement. “King Solomon said: Divide the living child in two, and give half to the
one and half to the other.” Your honor, don’t divide the baby in 102,000 pieces.
Give everything to the lawyers who worked so hard “for justice will prevail.”

Today is the Holocaust Remembrance Day (Yom HaShoah) 2020. My parents were
Holocaust Survivals. | ama survival too. I was fired last year by Northrop Grumman
and left with nothing after four years of hard work. Iam a survival of Anti-Semitism,
discrimination, and retaliation at Northrop Grumman Co,, which had $34 billion
revenue last year, and yet refusing to pay me any compensation for its wrongdoing.

Your Honor, the settlement payment should be $12 billion and not $12 million, so
each Class Member will get $75,000 to their retirement plan, which was hit hard by
both, Northrop Grumman and COVID-19.

Sincerely yours,
Me hucl Feed pn

Michael Friedlander
Case 2:16-cv-06794-AB-JC Document 335 Filed 04/23/20 Page 2 of 2 Page ID #:26888

Federer dU EEL regedit feed yep Efi Edel gape alegg ied gill SSsesh-F Taos Gol) ay HbL9-AD-9)] “ON OSD)

Tiaab vo 'sajabuy SOT
JOPArs forts 52M OSE
DIVIC$ DS) i? pegs PApva7)
ANO-) fANSIO Sayeys posiyn
$10) aye go A4A1D of d

    

a? YLomET DApyys 2b p a0

 

oe eee STR

 

LTH ETE ERR. papareypat a. JON"
